DETAILED ACTION

Status of Application
This action is a Final Rejection. This action is in response to the amendment and response filed March 8, 2022.
Claim 9 has been canceled.
Claim 21 has been added.
Claims 1, 10, 11, and 16 have been amended.
Claims 1-8 and 10-21 are pending and rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	Regarding the rejections under 35 U.S.C. 112(a) and (b), in light of Applicant’s amendment and Remarks, these rejections have been withdrawn. 
	Regarding the rejection under 35 U.S.C. 101, Applicant argues that “the combination of recited operations provide a specific improvement over systems in which users are unable to (a) configure and then (b) promptly use an existing secondary transfer source.” Remarks at 17. However, although there may be an improvement to the business process, an improvement to technology has not been described. Applicant points to the technology that is used to implement the process on page 18 of the Remarks. However, those additional elements, both alone and in combination, are being used as tools to implement a business process that could otherwise be performed outside of the computer. Although the computing components make the process more efficient, they are not necessary to the process of determining that the available transfer quantity is less than the needed amount and therefore providing the option with the option to use a secondary payment source to provide funds for the remainder of the transfer amount. Therefore, the rejection has been maintained.  
Regarding the rejections under 35 U.S.C. 102 and 103, there is a new ground of rejection in light of Applicant’s amendments. The claim amendments clarified the limitations of previous claim 9 (which are now incorporated into the independent claims) by stating that the indication is received via a user interface. Therefore, an updated search of the art was done and the Fernandes reference was applied to the independent claims.  



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for using a secondary transfer source when the available transfer quantity from the primary transfer source is less than the amount needed for the transfer.  
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with respect to claims 1-8, 10-15, and 21 which recite a system and, therefore, are directed to the statutory class of machine or manufacture.
Yes, with respect to claims 16-20, which recite a method and, therefore, are directed to the statutory class of process. 

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claims identify the limitations that recite an abstract idea in italics and that recite additional elements in bold: 

1. 	A computer system comprising: 
a processor; 
a communications module coupled to the processor; 
an input module coupled to the processor, the input module allowing the computer system to receive input from a user interface; 
an output module coupled to the processor, the output module allowing the computer system to provide output to the user interface; and 
a memory coupled to the processor and storing instructions associated with a value transfer application, wherein the instructions, when executed by the processor, cause the computer system to: 
authenticate, using the communications module, the computer system to a remote server using a credential, the credential associated with an account at the remote server, the account associated with a primary transfer source for effectuating an instructed value transfer; 
obtain, using at least one of the input module and the communications module, an amount of the instructed value transfer; 
obtain, from the remote server using the communications module, an available transfer quantity associated with the primary transfer source for effectuating the instructed value transfer; 
responsive to determining, by the processor, that the available transfer quantity is less than the amount of the instructed value transfer, provide, using the output module, a selectable option to use an existing secondary transfer source for effectuating at least a portion of the instructed value transfer, the option to use the existing secondary transfer source for effectuating at least a portion of the instructed value transfer including a selectable option to add the existing secondary transfer source; 
receive, using the user interface, an indication representing selection of the selectable option to add the existing secondary transfer source; 
after receiving the indication representing selection of the selectable option to add the existing secondary transfer source, receive, using the user interface, information associated with the existing secondary transfer source;
provide, using the output module, a list of available transfer sources for initiating the instructed value transfer, the list including at least the primary transfer source and the secondary transfer source; and
responsive to receiving input via the selectable option to use the existing secondary transfer source for effectuating at least a portion of the instructed value transfer, send, to the remote server using the communications module, an instruction to use the existing secondary transfer source for effectuating the at least a portion of the instructed value transfer. 

2. 	The computer system of claim 1, wherein providing the selectable option to use the existing secondary transfer source for effectuating the at least a portion of the instructed value transfer includes: 
providing, using the output module, one or more selectable options to input a relative portion of the amount of the instructed value transfer to be associated with the primary transfer source and a relative portion of the amount of the instructed value transfer to be associated with the secondary transfer source, 
wherein the instruction to use the existing secondary transfer source for effectuating the at least a portion of the instructed value transfer includes an indication of the relative portion of the amount of the instructed value transfer to be associated with the secondary transfer source. 

3. 	The computer system of claim 1, wherein the instructions further cause the computer system to: 
determine, by the processor, a difference between the amount of the instructed value transfer and the available transfer quantity associated with the primary transfer source, 
wherein the instruction to use the existing secondary transfer source for effectuating the at least a portion of the instructed value transfer includes an indication to configure a transfer of value from the secondary transfer source based on the difference. 

4. 	The computer system of claim 1, wherein the primary transfer source includes a deposit account associated with a first financial institution. 

5. 	The computer system of claim 4, wherein the secondary transfer source includes a debit payment from an account associated with a second financial institution, the second financial institution different from the first financial institution. 

6. 	The computer system of claim 4, wherein the value transfer application is a banking application of the first financial institution. 

7. 	The computer system of claim 1, wherein the secondary transfer source is associated with revolving credit facility. 

8. 	The computer system of claim 7, wherein the revolving credit facility includes a credit card account. 

10. 	The computer system of claim 1, wherein receiving information associated with the existing secondary transfer source includes: 
generating, using the output module, a prompt for input of identification data associated with the existing secondary transfer source; 
receiving, using the input module, the identification data; and 
verifying the identification data. 

11. 	A computer system comprising: 
a processor; 
a communications module coupled to the processor; and 
a memory coupled to the processor and storing instructions that, when executed by the processor, cause the computer system to: 
obtain, using the communications module from one of a client device and a remote server system, an amount of an instructed value transfer to be made using a primary transfer source for effectuating the instructed value transfer, the primary transfer source associated with the computer system; 
responsive to determining, by the processor, that an available transfer quantity associated with the primary transfer source for effectuating the instructed value transfer is less than the amount of the instructed value transfer, send, to the client device, an output instruction to provide, for display on a user interface of the client device, a selectable option to use an existing secondary transfer source for effectuating at least a portion of the instructed value transfer, the option to use the existing secondary transfer source for effectuating at least a portion of the instructed value transfer including a selectable option to add the existing secondary transfer source;
receive, from the client device using the communications module, an indication representing selection of the selectable option to add the existing secondary transfer source; 
after receiving the indication representing selection of the selectable option to add the existing secondary transfer source, receive, from the client device using the communications module, information associated with the existing secondary transfer source; 
receive, from the client device using the communications module, an instruction to use the secondary transfer source for effectuating the at least a portion of the instructed value transfer; and 
responsive to receiving the instruction to use the existing secondary transfer source for effectuating at least the at least a portion of the instructed value transfer, configure the instructed transfer of value using the existing secondary transfer source. 

12. 	The computer system of claim 11, wherein the instructions further cause the computer system to: 
determine, by the processor, a difference between the amount of the instructed value transfer and the available transfer quantity associated with the primary transfer source, 
wherein the transfer of value from the secondary transfer source is configured based on the difference. 

13. 	The computer system of claim 11, wherein the primary transfer source includes a deposit account associated with a first financial institution. 

14. 	The computer system of claim 13, wherein the secondary transfer source includes a debit payment from an account associated with a second financial institution, the second financial institution different from the first financial institution. 

15. 	The computer system of claim 11, wherein the secondary transfer source is associated with revolving credit facility. 

16. 	A computer-implemented method comprising: 
obtaining an amount of an instructed value transfer to be made using a primary transfer source for effectuating the instructed value transfer; 
responsive to determining that an available transfer quantity associated with the primary transfer source for effectuating the instructed value transfer is less than the amount of the instructed value transfer, providing a selectable option for display on a user interface to use an existing secondary transfer source for effectuating at least a portion of the instructed value transfer, the option to use the existing secondary transfer source for effectuating at least a portion of the instructed value transfer including a selectable option for display on the user interface to add the existing secondary transfer source; 
receiving an indication representing selection of the selectable option to add the existing secondary transfer source; 
after receiving the indication representing selection of the selectable option to add the existing secondary transfer source, receiving information associated with the existing transfer source; and 
initiating a transfer of value using the existing secondary transfer source for effectuating the at least a portion of the instructed value transfer. 

17. 	The computer-implemented method of claim 16, further comprising: 
receiving an indication of input defining a relative portion of the amount of the instructed value transfer to be associated with the primary transfer source and a relative portion of the amount of the instructed value transfer to be associated with the secondary transfer source, 
wherein the transfer of value from the secondary transfer source is configured based on the relative portion of the amount of the instructed value transfer to be associated with the secondary transfer source. 

18. 	The computer-implemented method of claim 16, further comprising: 
determining a difference between the amount of the instructed value transfer and the available transfer quantity associated with the primary transfer source, 
wherein the transfer of value from the secondary transfer source is configured based on the difference. 

19. 	The computer-implemented method of claim 16, wherein the primary transfer source includes a deposit account associated with a first financial institution. 

20. 	The computer-implemented method of claim 16, wherein the secondary transfer source includes a credit card account.

21.	The computer system of claim 11, wherein the secondary transfer source is associated with revolving credit facility. 


Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite certain methods of organizing human activity. The claims are directed to a method and system for using a secondary transfer source when the available transfer quantity from the primary transfer source is less than the amount needed for the transfer. This type of method of organizing human activity is a fundamental economic practice and/or commercial interaction similar to sales activities or behaviors and business relations. Thus, the claims recite an abstract idea.

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. This computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to implement the abstract idea. Here, a computer is being used as a tool to automate the transaction. For example, the process of determining that an available transfer quantity associated with a primary transfer source is less than the amount required for the transfer and selecting a secondary transfer source could be done outside of the computer. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. 

Step 2B: Does the Claim Provide an Inventive Concept?  
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Therefore, the claim does not provide an inventive concept.

As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 13, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Greene, U.S. Patent Application Number 2004/0225609 A1 and Fernandes et al., U.S. Patent Application Publication Number 2020/0065783 A1.

Claim 1:
Greene teaches: 
a processor; a communications module coupled to the processor; an input module coupled to the processor, the input module allowing the computer system to receive input from a user interface; an output module coupled to the processor, the output module allowing the computer system to provide output to the user interface; and a memory coupled to the processor and storing instructions associated with a value transfer application, wherein the instructions, when executed by the processor, cause the computer system to: (see at least Greene, Figure 1 (Client computer 160 is in communication with server 105 that provides the electronic bill presentment and payment services and servers 140-150 that may belong to financial institutions and billers. ); Paragraph 0028).
authenticate, using the communications module, the computer system to a remote server using a credential, the credential associated with an account at the remote server, (see at least Greene, paragraph 0032 (“log-in button”); paragraph 0032 (When the user logs into the system, his or her account information is retrieved.); paragraph 0034 (“[t]he system authenticates the user’s user name and password.”)).
the account associated with a primary transfer source for effectuating an instructed value transfer (see at least Greene, paragraph 0038 (“default financial institution (e.g., Key Bank)”); paragraph 0054 (“The one or more bills will be paid out of the default account unless another account was selected by the user.”)).
obtain, using at least one of the input module and the communications module, an amount of the instructed value transfer (see at least Greene, Figure 11 (A payment amount is entered.)).
obtain, from the remote server using the communications module, an available transfer quantity associated with the primary transfer source for effectuating the instructed value transfer; responsive to determining, by the processor, that the available transfer quantity is less than the amount of the instructed value transfer, provide, using the output module, a selectable option to use an existing secondary transfer source for effectuating at least a portion of the instructed value transfer (see at least Greene, Figure 4, items 414, 416; paragraph 0054 (“At step 414, if there are insufficient funds in the account from which funds are to be withdrawn, then, at step 416, the user is prompted to provide an alternate account to transfer funds to the account having insufficient funds. The prompt may be as shown in FIG. 10b, indicating that there is an error (i.e., insufficient funds) and prompting the user to complete the transfer of funds before proceeding. At step 418, the user follows the prompts by providing an alternate account or transfers finds to the account having insufficient funds.”)).
responsive to receiving input via the selectable option to use the existing secondary transfer source for effectuating at least a portion of the instructed value transfer, send, to the remote server using the communications module, an instruction to use the existing secondary transfer source for effectuating the at least a portion of the instructed value transfer (see at least Greene, Figure 4, items 412, 418; paragraph 0054 (“Thereafter the user proceeds to step 412 and proceeds as described above.”)).
Greene does not explicitly teach, however, Fernandes teaches:
the option to use the existing secondary transfer source for effectuating at least a portion of the instructed value transfer including a selectable option to add the existing secondary transfer source (see at least Fernandes, paragraph 0039 (“However, for the described multi-card payment system, the application responds to the purchase request (e.g., the indication of a POS terminal or in-application transaction initiation), by providing a split payment option.”); paragraph 0040 (“When selection of the split payment option is received (304), the application can check to determine (306) if the maximum limit for a split has been reached; and if not, then prompt the user with available cards that were registered to the virtual card (308).”)). 
receiving, using the user interface, an indication representing selection of the selectable option to add the existing secondary transfer source (see at least Fernandes, paragraph 0040 (“When selection of the split payment option is received (304), the application can check to determine (306) if the maximum limit for a split has been reached; and if not, then prompt the user with available cards that were registered to the virtual card (308).”)).
after receiving the indication representing selection of the selectable option to add the existing secondary transfer source, receive, using the user interface, information associated with the existing secondary transfer source (see at least Fernandes, paragraph 0040 (“When selection of the split payment option is received (304), the application can check to determine (306) if the maximum limit for a split has been reached; and if not, then prompt the user with available cards that were registered to the virtual card (308).”); paragraph 0041 (“The application can receive a user's selection of a card (310) and then add the selected card to be used with the virtual card (312).”)). 
provide, using the output module, a list of available transfer sources for initiating the instructed value transfer, the list including at least the primary transfer source and the secondary transfer source (see at least Fernandes, paragraph 0044 (“FIG. 4 shows an example process for creating a split payment request. Referring to FIG. 4, a process 400 can begin based on the cards selected from process 300 described with respect to FIG. 3. For each selected card, an amount is received to be entered against each card (402) and a command to complete payment is received (404).”)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fernandes’ multi-card payment with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a payor with a way to select a secondary payment account to use to pay for the balance of a payment transfer. Greene teaches that a user may be prompted to provide an alternate account when there are insufficient funds. Fernandes teaches a method of splitting payment among two or more payment sources, and this method is an efficient and effective way of paying for the balance of a payment transfer.   

Claim 4:
Greene further teaches: 
wherein the primary transfer source includes a deposit account associated with a first financial institution (see at least Greene, paragraph 0052 (“In the exemplary screen 1100 a “Key Checking” account is the default account that will be used to pay the selected bill.”)).

Claim 11:
Greene teaches: 
a processor; a communications module coupled to the processor; and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the computer system to: (see at least Greene, Figure 1 (Client computer 160 is in communication with server 105 that provides the electronic bill presentment and payment services and servers 140-150 that may belong to financial institutions and billers.); Paragraph 0028; Alternatively, If the processor, communications module, and memory are at a server, Figure 1, Item 105 (server of an EBPP host) teaches this.).
obtain, using the communications module from one of a client device and a remote server system, an amount of an instructed value transfer to be made using a primary transfer source for effectuating the instructed value transfer, the primary transfer source associated with the computer system (see at least Greene, Figure 11 (A payment amount is entered.)).
responsive to determining, by the processor, that an available transfer quantity associated with the primary transfer source for effectuating the instructed value transfer is less than the amount of the instructed value transfer, send, to the client device, an output instruction to provide, for display on a user interface of the client device, a selectable option to use an existing secondary transfer source for effectuating at least a portion of the instructed value transfer (see at least Greene, Figure 4, items 414, 416; paragraph 0054 (“At step 414, if there are insufficient funds in the account from which funds are to be withdrawn, then, at step 416, the user is prompted to provide an alternate account to transfer funds to the account having insufficient funds. The prompt may be as shown in FIG. 10b, indicating that there is an error (i.e., insufficient funds) and prompting the user to complete the transfer of funds before proceeding. At step 418, the user follows the prompts by providing an alternate account or transfers finds to the account having insufficient funds.”)).
receive, from the client device using the communications module, an instruction to use the secondary transfer source for effectuating the at least a portion of the instructed value transfer (see at least Greene, Figure 4, items 418; paragraph 0054 (“At step 418, the user follows the prompts by providing an alternate account or transfers finds to the account having insufficient funds.”)).
responsive to receiving the instruction to use the existing secondary transfer source for effectuating at least the at least a portion of the instructed value transfer, configure the instructed transfer of value using the existing secondary transfer source (see at least Greene, Figure 4, items 412, 418; paragraph 0054 (“Thereafter the user proceeds to step 412 and proceeds as described above.”)).
Greene does not explicitly teach, however, Fernandes teaches:
the option to use the existing secondary transfer source for effectuating at least a portion of the instructed value transfer including a selectable option to add the existing secondary transfer source (see at least Fernandes, paragraph 0039 (“However, for the described multi-card payment system, the application responds to the purchase request (e.g., the indication of a POS terminal or in-application transaction initiation), by providing a split payment option.”); paragraph 0040 (“When selection of the split payment option is received (304), the application can check to determine (306) if the maximum limit for a split has been reached; and if not, then prompt the user with available cards that were registered to the virtual card (308).”)). 
receive, from the client device using the communications module, an indication representing selection of the selectable option to add the existing secondary transfer source (see at least Fernandes, paragraph 0040 (“When selection of the split payment option is received (304), the application can check to determine (306) if the maximum limit for a split has been reached; and if not, then prompt the user with available cards that were registered to the virtual card (308).”)).
after receiving the indication representing selection of the selectable option to add the existing secondary transfer source, receive, from the client device using the communications module, information associated with the existing secondary transfer source (see at least Fernandes, paragraph 0040 (“When selection of the split payment option is received (304), the application can check to determine (306) if the maximum limit for a split has been reached; and if not, then prompt the user with available cards that were registered to the virtual card (308).”); paragraph 0041 (“The application can receive a user's selection of a card (310) and then add the selected card to be used with the virtual card (312).”)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fernandes’ multi-card payment with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a payor with a way to select a secondary payment account to use to pay for the balance of a payment transfer. Greene teaches that a user may be prompted to provide an alternate account when there are insufficient funds. Fernandes teaches a method of splitting payment among two or more payment sources, and this method is an efficient and effective way of paying for the balance of a payment transfer.   

Claim 13:
Greene further teaches: 
wherein the primary transfer source includes a deposit account associated with a first financial institution (see at least Greene, paragraph 0052 (“In the exemplary screen 1100 a “Key Checking” account is the default account that will be used to pay the selected bill.”)).

Claim 16:
Greene teaches: 
obtaining an amount of an instructed value transfer to be made using a primary transfer source for effectuating the instructed value transfer (see at least Greene, Figure 11 (A payment amount is entered.)).
responsive to determining that an available transfer quantity associated with the primary transfer source for effectuating the instructed value transfer is less than the amount of the instructed value transfer, providing a selectable option for display on a user interface to use an existing secondary transfer source for effectuating at least a portion of the instructed value transfer (see at least Greene, Figure 4, items 414, 416; paragraph 0054 (“At step 414, if there are insufficient funds in the account from which funds are to be withdrawn, then, at step 416, the user is prompted to provide an alternate account to transfer funds to the account having insufficient funds. The prompt may be as shown in FIG. 10b, indicating that there is an error (i.e., insufficient funds) and prompting the user to complete the transfer of funds before proceeding. At step 418, the user follows the prompts by providing an alternate account or transfers finds to the account having insufficient funds.”)).
initiating a transfer of value using the existing secondary transfer source for effectuating the at least a portion of the instructed value transfer (see at least Greene, Figure 4, items 412, 418; paragraph 0054 (“Thereafter the user proceeds to step 412 and proceeds as described above.”)).
Greene does not explicitly teach, however, Fernandes teaches:
the option to use the existing secondary transfer source for effectuating at least a portion of the instructed value transfer including a selectable option for display on the user interface to add the existing secondary transfer source (see at least Fernandes, paragraph 0039 (“However, for the described multi-card payment system, the application responds to the purchase request (e.g., the indication of a POS terminal or in-application transaction initiation), by providing a split payment option.”); paragraph 0040 (“When selection of the split payment option is received (304), the application can check to determine (306) if the maximum limit for a split has been reached; and if not, then prompt the user with available cards that were registered to the virtual card (308).”)). 
receiving an indication representing selection of the selectable option to add the existing secondary transfer source (see at least Fernandes, paragraph 0040 (“When selection of the split payment option is received (304), the application can check to determine (306) if the maximum limit for a split has been reached; and if not, then prompt the user with available cards that were registered to the virtual card (308).”)).
after receiving the indication representing selection of the selectable option to add the existing secondary transfer source, receive information associated with the existing secondary transfer source (see at least Fernandes, paragraph 0040 (“When selection of the split payment option is received (304), the application can check to determine (306) if the maximum limit for a split has been reached; and if not, then prompt the user with available cards that were registered to the virtual card (308).”); paragraph 0041 (“The application can receive a user's selection of a card (310) and then add the selected card to be used with the virtual card (312).”)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fernandes’ multi-card payment with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a payor with a way to select a secondary payment account to use to pay for the balance of a payment transfer. Greene teaches that a user may be prompted to provide an alternate account when there are insufficient funds. Fernandes teaches a method of splitting payment among two or more payment sources, and this method is an efficient and effective way of paying for the balance of a payment transfer.   

Claim 19:
Greene further teaches: 
wherein the primary transfer source includes a deposit account associated with a first financial institution (see at least Greene, paragraph 0052 (“In the exemplary screen 1100 a “Key Checking” account is the default account that will be used to pay the selected bill.”)).

Claim 21:
Greene does not explicitly teach, however, Fernandes teaches:
wherein the secondary transfer source is associated with a revolving credit facility (see at least Fernandes, paragraph 0021 (The payment cards may be credit cards.)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fernandes’ multi-card payment using a credit card for one or more of the payment sources with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing flexibility and convenience by allowing the payer to use an external credit card account to be able to complete the transfer.  


Claims 2, 3, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greene, U.S. Patent Application Number 2004/0225609 A1; Fernandes et al., U.S. Patent Application Publication Number 2020/0065783 A1; and Bardouille et al., U.S. Patent Application Publication Number 2021/0182811 A1.

Claim 2:
Greene does not explicitly teach, however, Bardouille teaches:
wherein providing the selectable option to use the existing secondary transfer source for effectuating the at least a portion of the instructed value transfer includes: providing, using the output module, one or more selectable options to input a relative portion of the amount of the instructed value transfer to be associated with the primary transfer source and a relative portion of the amount of the instructed value transfer to be associated with the secondary transfer source, wherein the instruction to use the existing secondary transfer source for effectuating the at least a portion of the instructed value transfer includes an indication of the relative portion of the amount of the instructed value transfer to be associated with the secondary transfer source (see at least Bardouille, paragraph 0033 (“The system may analyze the balances in multiple accounts to determine the optimal allocation of funds to or from each account, as well as to seek to withdraw funds from, or deposit funds to, other accounts. For example, for a payment transaction where the user is a payer, the system may determine a first balance of a first account of the user and a second balance of a second account of the user, and determine that the sum of the first balance and the second balance is insufficient to effect the payment transaction. In response to identifying the shortfall, the system may access a line of credit associated with the user to provide the needed funds to effect the transaction, and/or to withdraw funds from one or more other accounts.”); paragraph 0048 (“In a specific example, consider a payment transaction where the user is the payer but has insufficient funds to cover the full amount of the transaction. The system may generate an alert providing the user with the option to: (1) access a line of credit associated with the user to provide the needed funds to effect the transaction, (2) delay effecting the transaction for a predetermined time period (e.g., 1 week) to allow deposit transactions scheduled for the user's accounts to increase the user's available funds, or (3) to make a partial payment of the transaction and to finance the remainder of the balance with the payee (e.g., until the following month). The options may be presented to the user, for example, via selectable buttons or links to allow the user to control the system to perform one of the options with a single selection.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bardouille’s method of providing an alternative payment account to pay the balance when the default account or accounts have insufficient funds with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of obtaining the funds necessary to complete the transfer. 

Claim 3:
Greene does not explicitly teach, however, Bardouille teaches:
determine, by the processor, a difference between the amount of the instructed value transfer and the available transfer quantity associated with the primary transfer source, wherein the instruction to use the existing secondary transfer source for effectuating the at least a portion of the instructed value transfer includes an indication to configure a transfer of value from the secondary transfer source based on the difference (see at least Bardouille, paragraph 0033 (“The system may analyze the balances in multiple accounts to determine the optimal allocation of funds to or from each account, as well as to seek to withdraw funds from, or deposit funds to, other accounts. For example, for a payment transaction where the user is a payer, the system may determine a first balance of a first account of the user and a second balance of a second account of the user, and determine that the sum of the first balance and the second balance is insufficient to effect the payment transaction. In response to identifying the shortfall, the system may access a line of credit associated with the user to provide the needed funds to effect the transaction, and/or to withdraw funds from one or more other accounts.”); paragraph 0048 (“In a specific example, consider a payment transaction where the user is the payer but has insufficient funds to cover the full amount of the transaction. The system may generate an alert providing the user with the option to: (1) access a line of credit associated with the user to provide the needed funds to effect the transaction, (2) delay effecting the transaction for a predetermined time period (e.g., 1 week) to allow deposit transactions scheduled for the user's accounts to increase the user's available funds, or (3) to make a partial payment of the transaction and to finance the remainder of the balance with the payee (e.g., until the following month). The options may be presented to the user, for example, via selectable buttons or links to allow the user to control the system to perform one of the options with a single selection.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bardouille’s method of providing an alternative payment account to pay the balance when the default account or accounts have insufficient funds with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of obtaining the funds necessary to complete the transfer. 

Claim 12:
Greene does not explicitly teach, however, Bardouille teaches:
determine, by the processor, a difference between the amount of the instructed value transfer and the available transfer quantity associated with the primary transfer source, wherein the transfer of value from the secondary transfer source is configured based on the difference (see at least Bardouille, paragraph 0033 (“The system may analyze the balances in multiple accounts to determine the optimal allocation of funds to or from each account, as well as to seek to withdraw funds from, or deposit funds to, other accounts. For example, for a payment transaction where the user is a payer, the system may determine a first balance of a first account of the user and a second balance of a second account of the user, and determine that the sum of the first balance and the second balance is insufficient to effect the payment transaction. In response to identifying the shortfall, the system may access a line of credit associated with the user to provide the needed funds to effect the transaction, and/or to withdraw funds from one or more other accounts.”); paragraph 0048 (“In a specific example, consider a payment transaction where the user is the payer but has insufficient funds to cover the full amount of the transaction. The system may generate an alert providing the user with the option to: (1) access a line of credit associated with the user to provide the needed funds to effect the transaction, (2) delay effecting the transaction for a predetermined time period (e.g., 1 week) to allow deposit transactions scheduled for the user's accounts to increase the user's available funds, or (3) to make a partial payment of the transaction and to finance the remainder of the balance with the payee (e.g., until the following month). The options may be presented to the user, for example, via selectable buttons or links to allow the user to control the system to perform one of the options with a single selection.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bardouille’s method of providing an alternative payment account to pay the balance when the default account or accounts have insufficient funds with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of obtaining the funds necessary to complete the transfer. 

Claim 17:
Greene does not explicitly teach, however, Bardouille teaches:
receiving an indication of input defining a relative portion of the amount of the instructed value transfer to be associated with the primary transfer source and a relative portion of the amount of the instructed value transfer to be associated with the secondary transfer source, wherein the transfer of value from the secondary transfer source is configured based on the relative portion of the amount of the instructed value transfer to be associated with the secondary transfer source (see at least Bardouille, paragraph 0033 (“The system may analyze the balances in multiple accounts to determine the optimal allocation of funds to or from each account, as well as to seek to withdraw funds from, or deposit funds to, other accounts. For example, for a payment transaction where the user is a payer, the system may determine a first balance of a first account of the user and a second balance of a second account of the user, and determine that the sum of the first balance and the second balance is insufficient to effect the payment transaction. In response to identifying the shortfall, the system may access a line of credit associated with the user to provide the needed funds to effect the transaction, and/or to withdraw funds from one or more other accounts.”); paragraph 0048 (“In a specific example, consider a payment transaction where the user is the payer but has insufficient funds to cover the full amount of the transaction. The system may generate an alert providing the user with the option to: (1) access a line of credit associated with the user to provide the needed funds to effect the transaction, (2) delay effecting the transaction for a predetermined time period (e.g., 1 week) to allow deposit transactions scheduled for the user's accounts to increase the user's available funds, or (3) to make a partial payment of the transaction and to finance the remainder of the balance with the payee (e.g., until the following month). The options may be presented to the user, for example, via selectable buttons or links to allow the user to control the system to perform one of the options with a single selection.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bardouille’s method of providing an alternative payment account to pay the balance when the default account or accounts have insufficient funds with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of obtaining the funds necessary to complete the transfer. 

Claim 18:
Greene does not explicitly teach, however, Bardouille teaches:
determining a difference between the amount of the instructed value transfer and the available transfer quantity associated with the primary transfer source, wherein the transfer of value from the secondary transfer source is configured based on the difference (see at least Bardouille, paragraph 0033 (“The system may analyze the balances in multiple accounts to determine the optimal allocation of funds to or from each account, as well as to seek to withdraw funds from, or deposit funds to, other accounts. For example, for a payment transaction where the user is a payer, the system may determine a first balance of a first account of the user and a second balance of a second account of the user, and determine that the sum of the first balance and the second balance is insufficient to effect the payment transaction. In response to identifying the shortfall, the system may access a line of credit associated with the user to provide the needed funds to effect the transaction, and/or to withdraw funds from one or more other accounts.”); paragraph 0048 (“In a specific example, consider a payment transaction where the user is the payer but has insufficient funds to cover the full amount of the transaction. The system may generate an alert providing the user with the option to: (1) access a line of credit associated with the user to provide the needed funds to effect the transaction, (2) delay effecting the transaction for a predetermined time period (e.g., 1 week) to allow deposit transactions scheduled for the user's accounts to increase the user's available funds, or (3) to make a partial payment of the transaction and to finance the remainder of the balance with the payee (e.g., until the following month). The options may be presented to the user, for example, via selectable buttons or links to allow the user to control the system to perform one of the options with a single selection.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bardouille’s method of providing an alternative payment account to pay the balance when the default account or accounts have insufficient funds with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of obtaining the funds necessary to complete the transfer. 


Claims 5-8, 10, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greene, U.S. Patent Application Number 2004/0225609 A1; Fernandes et al., U.S. Patent Application Publication Number 2020/0065783 A1; and Olliphant et al., U.S. Patent Application Publication No. 2005/0228750 A1.

Claim 5:
Greene does not explicitly teach, however, Olliphant teaches:
wherein the secondary transfer source includes a debit payment from an account associated with a second financial institution, the second financial institution different from the first financial institution (see at least Olliphant, paragraph 0034 (“For one embodiment of the invention, the payment service provider server 32 always attempts to process the transaction with funds held in an account with the payment service provider (e.g., an internally held account), and only uses a customer-selected preferred or secondary account (e.g., an externally linked account, such as a bank or credit card account) if there are insufficient funds in the internally held account.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olliphant’s method of using an external account for the needed funds with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing flexibility and convenience by allowing the payer to use accounts other than internally held accounts. 


Claim 6:
Greene does not explicitly teach, however, Olliphant teaches:
wherein the value transfer application is a banking application of the first financial institution (see at least Olliphant, paragraph 0034 (“For one embodiment of the invention, the payment service provider server 32 always attempts to process the transaction with funds held in an account with the payment service provider (e.g., an internally held account), and only uses a customer-selected preferred or secondary account (e.g., an externally linked account, such as a bank or credit card account) if there are insufficient funds in the internally held account.” Note: The payment service provider holds internal accounts, it is also a financial institution.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olliphant’s method of having the financial institution provide the transfer service with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of a financial institution providing this feature to customers as a convenience.  

Claim 7:
Greene does not explicitly teach, however, Olliphant teaches:
wherein the secondary transfer source is associated with revolving credit facility (see at least Olliphant, paragraph 0034 (“For one embodiment of the invention, the payment service provider server 32 always attempts to process the transaction with funds held in an account with the payment service provider (e.g., an internally held account), and only uses a customer-selected preferred or secondary account (e.g., an externally linked account, such as a bank or credit card account) if there are insufficient funds in the internally held account.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olliphant’s method of using a credit card account as a secondary account with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing flexibility and convenience by allowing the payer to use an external credit card account to be able to complete the transfer.  

Claim 8:
Greene does not explicitly teach, however, Olliphant teaches:
wherein the revolving credit facility includes a credit card account (see at least Olliphant, paragraph 0034 (“For one embodiment of the invention, the payment service provider server 32 always attempts to process the transaction with funds held in an account with the payment service provider (e.g., an internally held account), and only uses a customer-selected preferred or secondary account (e.g., an externally linked account, such as a bank or credit card account) if there are insufficient funds in the internally held account.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olliphant’s method of using a credit card account as a secondary account with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing flexibility and convenience by allowing the payer to use an external credit card account to be able to complete the transfer.  

Claim 10:
Greene does not explicitly teach, however, Olliphant teaches:
wherein receiving information associated with the existing secondary transfer source includes: generating, using the output module, a prompt for input of identification data associated with the existing secondary transfer source; receiving, using the input module, the identification data (see at least Olliphant, paragraph 0023 (“As will be discussed in greater detail below, the customer may be presented with the option to add, delete or customize funding sources 46 for the merchant-initiated payment relationship. For example, the customer may be given the option to add a new account (e.g., bank account or credit card account) to the customer's virtual wallet.”); Claim 12).
verifying the identification data (see at least Olliphant, paragraph 0025).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olliphant’s method of adding a transfer account with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a payor with a way to use an account for a transfer. It would be obvious to verify an account that will be used for making payments in order to prevent fraud. 

Claim 14:
Greene does not explicitly teach, however, Olliphant teaches:
wherein the secondary transfer source includes a debit payment from an account associated with a second financial institution, the second financial institution different from the first financial institution (see at least Olliphant, paragraph 0034 (“For one embodiment of the invention, the payment service provider server 32 always attempts to process the transaction with funds held in an account with the payment service provider (e.g., an internally held account), and only uses a customer-selected preferred or secondary account (e.g., an externally linked account, such as a bank or credit card account) if there are insufficient funds in the internally held account.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olliphant’s method of using an external account for the needed funds with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing flexibility and convenience by allowing the payer to use accounts other than internally held accounts. 

Claim 15:
Greene does not explicitly teach, however, Olliphant teaches:
wherein the secondary transfer source is associated with revolving credit facility (see at least Olliphant, paragraph 0034 (“For one embodiment of the invention, the payment service provider server 32 always attempts to process the transaction with funds held in an account with the payment service provider (e.g., an internally held account), and only uses a customer-selected preferred or secondary account (e.g., an externally linked account, such as a bank or credit card account) if there are insufficient funds in the internally held account.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olliphant’s method of using a credit card account as a secondary account with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing flexibility and convenience by allowing the payer to use an external credit card account to be able to complete the transfer.  

Claim 20:
Greene does not explicitly teach, however, Olliphant teaches:
wherein the secondary transfer source includes a credit card account (see at least Olliphant, paragraph 0034 (“For one embodiment of the invention, the payment service provider server 32 always attempts to process the transaction with funds held in an account with the payment service provider (e.g., an internally held account), and only uses a customer-selected preferred or secondary account (e.g., an externally linked account, such as a bank or credit card account) if there are insufficient funds in the internally held account.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olliphant’s method of using a credit card account as a secondary account with Greene’s electronic bill presentation and payment system that provides alternative options when the default account has insufficient funds. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing flexibility and convenience by allowing the payer to use an external credit card account to be able to complete the transfer.  



Other Relevant Prior Art
Smith et al., U.S. Patent Application Publication Number 2010/0125495 A1. Smith teaches a system and method of providing a mobile wallet at a mobile telephone. Specifically, Smith teaches splitting a purchase between several payment methods. See paragraph 0191.
Link et al., U.S. Patent Application Publication Number 2018/0300705 A1. Link teaches that if a points value is insufficient to cover the cost of the transaction, either the entire transaction or just the balance (after the points are applied) can be used to complete the transaction. See paragraph 0062. 
Thomas, Jr., U.S. Patent Application Number 2002/0138309 A1. Thomas teaches that if a client’s health bank does not have sufficient credit to cover the health care services, an alternative source of funds such as a bank account or credit card can be used to pay the balance. See paragraph 0039. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698